Chapman, J.
The first exception is to the ruling of the presiding judge, that the evidence offered by the plaintiff tending to prove dué care on his part was sufficient in law to be submitted to the jury. The court are of opinion that this ruling was correct. The evidence tended to show that he understood how to manage a horse, and that the horse he rode was gentle and safe ; and the facts proved as to the darkness of the night, the condition of the road, the turning out for the purpose of passing the carriage which he met, the place where the accident occurred, and the tracks which were seen'afterwards, were sufficient to enable a jury of practical men to judge whether he used such reasonable care as the circumstances required, even though he was unable to tell precisely how and where the accident occurred. The court cannot see judicially that the jury erred in finding for the plaintiff on this point.
The only other exception which is insisted on relates to the rulings made by the judge after the defendants had made theii request for instructions. These appear to be sufficiently favor able to them. Under them the jury must have found that the *27injury to the plaintiff was caused solely by the defect; and if this were so, it could not be essential that they should be able to determine the precise place in the road where it occurred, oí the precise manner in which it occurred. And if the horse by reason of the want of a railing went over the bank, and immediately and while under the same impulse or impetus that car-tied him over slipped on the ice in the field and fell, thereby injuring the plaintiff, this defect must be regarded as the proximate cause of the injury. The case of Palmer v. Andover, 2 Cush. 600, sustains this view, though the injury was not received within the limits of the highway; and the case of Sparhawk v. Salem, 1 Allen, 30, where the plaintiff had proceeded a considerable distance before the injury happened, is clearly dis* tinguishable from this case.

Exceptions overruled.